EXHIBIT 99.1 [Huron Consulting Group Logo] News FOR IMMEDIATE RELEASE May 6, 2008 Huron Consulting Group Reports First Quarter 2008 Financial Results · Revenues of $139.4 million for Q1 2008 increased 20.2% from $116.0 million in Q1 2007. · Diluted earnings per share for Q1 2008 were $0.56 compared to $0.55 in Q1 2007. · Average number of full-time billable consultants(1) totaled 1,237 for Q1 2008 compared to 919 for Q1 2007. Average number of full-time equivalent professionals(4) totaled 753 for Q1 2008 compared to 473 in the same period last year. CHICAGO - May 6, 2008 - Huron Consulting Group Inc. (NASDAQ: HURN), a leading provider of financial and operational consulting services, today announced financial results for the first quarter ended March 31, 2008. “We are confident that our balanced portfolio of offerings will continue to deliver results,” said Gary E. Holdren, chairman and chief executive officer, Huron Consulting Group. “Huron’s business remains fundamentally strong and is positioned to generate growth in the future. We continue to execute our business plan by identifying market demands, meeting the evolving needs of the marketplace, and helping clients solve complex business challenges.” First Quarter 2008 Results Revenues of $139.4 million for the first quarter of 2008 increased 20.2% from $116.0 million for the first quarter of 2007. The Company's first quarter 2008 operating income increased 9.1% to $20.6 million compared to $18.9 million in the first quarter of 2007. Net income was $10.2 million, or $0.56 per diluted share, for the first quarter of 2008 compared to $9.8 million, or $0.55 per diluted share, for the same period last year. Financial results for the first quarter of 2007 included $2.2million of rapid amortization on intangible assets.There was no rapid amortization in the first quarter of First quarter 2008 earnings before interest, taxes, depreciation and amortization
